Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 31, 2020

The Court of Appeals hereby passes the following order:

A21A0108. EDWARD T. RIDLEY v. THE STATE.

      In 2013, Edward Ridley pled guilty to failure to register as a sex offender, and
the trial court imposed a sentence that included a term of probation. In November
2019, the trial court revoked eight years of Ridley’s probation after finding that he
failed to pay court-ordered monies and committed a new felony offense. In April
2020, Ridley filed a motion to reduce or modify his sentence, which the trial court
dismissed. Ridley then filed both a notice of appeal directed to the Supreme Court and
an application for discretionary review in the Supreme Court, which transferred both
matters to this Court. We denied Ridley’s discretionary application on the merits in
July 2020, see Ridley v. State, No. A20D0414 (July 2, 2020), and the direct appeal
has been docketed as the instant case, No. A21A0108.
       Because we rejected Ridley’s challenge to the trial court order sought to be
appealed here in Case No. A20D0414, the current appeal is barred by the law of the
case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011) (“[A]ny issue
that was raised and resolved in an earlier appeal is the law of the case and is binding
on this Court . . . .”) (punctuation omitted); accord Hook v. Bergen, 286 Ga. App. 258,
261 (1) (649 SE2d 313) (2007) (a ruling on an application for discretionary appeal
acts as res judicata in later proceedings); see also Jackson v. State, 273 Ga. 320, 320
(540 SE2d 612) (2001) (a defendant “is not entitled to another bite at the apple by
way of a second appeal”). Consequently, this appeal is hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/31/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.